  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 1 of 9 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 JORGE DELA CRUZ,                                 )   CASE NO.
 on behalf of himself and all others similarly    )
 situated,                                        )   JUDGE
                                                  )
            Plaintiff,                            )
                                                  )   PLAINTIFF’S COMPLAINT
            vs.                                   )
                                                  )   (Jury Demand Endorsed Herein)
 TS TECH USA CORPORATION                          )
 8400 East Broad Street                           )
 Reynoldsburg, Ohio 43068                         )
                                                  )
            Defendant.                            )




       Now comes Plaintiff Jorge Dela Cruz, by and through undersigned counsel, and for his

Complaint against TS Tech USA Corporation (“TS Tech”), states and alleges the following:

                                         INTRODUCTION

       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its non-exempt employees, including Plaintiff and other

similarly situated employees, for all hours worked, including overtime compensation in violation

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class action”

pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair Wage Standards

Act (“OMFWSA”), R.C. § 4111.03.

                                  JURISDICTION AND VENUE

       2.         The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.         The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 2 of 9 PAGEID #: 2




to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                             PARTIES

       5.      At all times relevant herein, Plaintiff was a citizen of the United States and a

resident of Franklin County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      At all times relevant herein, Defendant was a corporation organized and existing

under the laws of the State of Ohio, with a headquarters located at 8400 E. Broad St.,

Reynoldsburg, Ohio, 43068.

       8.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       9.      At times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       10.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       11.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

       12.    Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).



                                                  2
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 3 of 9 PAGEID #: 3




                                 FACTUAL ALLEGATIONS

       13.     Defendant is a global supplier of automobile seats and interiors.

       14.     Defendant employed Plaintiff between about April 9, 2003 through about January

18, 2021 as a manufacturing employee at its Reynoldsburg, Ohio manufacturing facility.

       15.     Other similarly situated employees were employed as manufacturing employees at

Defendant’s manufacturing facility located in Reynoldsburg, Ohio.

       16.     Defendant classified Plaintiff and other similarly situated employees as non-exempt

employees.

       17.     Defendant paid Plaintiff and other similarly situated employees on an hourly basis.

       18.     Plaintiff and other similarly situated employees frequently worked over 40 hours

per week.

       19.     Plaintiff worked on average over 40 hours each week.

                            (Failure to Pay for All Hours Worked)

       20.     Plaintiff and other similarly situated manufacturing employees were only paid for

work performed between their scheduled start and stop times and were not paid for the following

work performed before and after their scheduled start and stop times: changing into and out of

their personal protective equipment, including but not limited to a uniform, mask, sleeves, gloves,

earplugs and/or safety glasses and/or getting tools and equipment that were necessary to perform

their manufacturing work.

       21.     The time Plaintiff and other similarly situated manufacturing employees spent

changing into and out of their personal protective equipment and/or getting tools and equipment

that were necessary to perform their manufacturing work was an integral and indispensable part of

their principal activities, was required by Defendant, and was performed for Defendant’s benefit.



                                                3
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 4 of 9 PAGEID #: 4




       22.     Changing into and out of their personal protective equipment and getting tools and

equipment that were necessary to perform their manufacturing work are intrinsic elements of their

principal activities and ones with which Plaintiff and other similarly situated manufacturing

employees cannot dispense if they are to perform their principal activities.

       23.     The time Plaintiff and other similarly situated employees spent donning their

personal protective equipment was not only an integral and indispensable part of their principal

activities, but it was also required by Defendant, the Occupational Safety and Health

Administration, and was performed for Defendant’s benefit in that it helped keep the production

floor safe and helped promote a more safe and efficient manufacturing process.

       24.     Plaintiff and other similarly situated manufacturing employees were not paid for

time spent a) changing into and out of their personal protective equipment and/or getting tools and

equipment that were necessary to perform their manufacturing work.

       25.     The amount of time Plaintiff and other similarly situated manufacturing employees

spent on this required and unpaid work amounted to approximately 20 to 30 minutes per day.

       26.     As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees were not compensated for all of the time they worked, including

all of the overtime hours they worked over 40 each workweek.

                           (Defendant Willfully Violated the FLSA)

       27.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS




                                                 4
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 5 of 9 PAGEID #: 5




       28.     Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       29.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a

member, is composed of and defined as follows:

             All former and current non-exempt manufacturing employees of TS-Tech
             between March 16, 2018 and the present.

       30.     Plaintiff is unable to state at this time the exact size of the potential class, but, upon

information and belief, avers that it consists of hundreds of persons.

       31.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages.                Plaintiff is

representative of those other employees and are acting on behalf of their interests as well as her

own in bringing this action.

       32.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt in pursuant to 29 U.S.C. § 216(b) for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

       33.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of herself and all other members of the class (“the Ohio Class”) defined as:

                                                   5
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 6 of 9 PAGEID #: 6




        All former and current non-exempt manufacturing employees of TS-Tech in
        Ohio between March 16, 2018 and the present.

        34.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class but, upon

information and belief, avers that it consists of hundreds of persons.

        35.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

              (a) whether Defendant failed to pay overtime compensation to its
                  manufacturing employees for hours worked in excess of 40 each
                  workweek; and

              (b) what amount of monetary relief will compensate Plaintiff and other
                  members of the class for Defendant’s violation of R.C. § 4111.03
                  and § 4111.10.

        36.      The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of conduct by

Defendant, and are based on the same legal theories, as the claims of the other Ohio Class

members.

        37.      Named Plaintiff will fairly and adequately protect the interests of the Ohio Class.

His interests are not antagonistic to, but rather are in unison with, the interests of the other Ohio

Class members. The named Plaintiff’s counsel has broad experience in handling class action

wage-and-hour litigation and is fully qualified to prosecute the claims of the Ohio Class in this

case.

        38.      The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

                                                  6
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 7 of 9 PAGEID #: 7




          39.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          40.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          41.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the FLSA, 29 U.S.C. §§ 201-219 and 29 CFR § 785.24.

          42.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated the provisions of the FLSA.

          43.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees have been damaged in that they have not received wages due

to them pursuant to the FLSA.

                                         COUNT TWO
                           (Violations of Ohio Revised Code 4111.03)

          44.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.



                                                  7
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 8 of 9 PAGEID #: 8




        45.       Defendant’s practice and policy of not paying Plaintiff and other similarly situated

manufacturing employees for all time worked and overtime compensation at a rate of one and one-

half times their regular rate of pay for all of the hours they worked over 40 each workweek violated

the OMFWSA, R.C. § 4111.03.

        46.       By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.

        47.       As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated manufacturing employees have been damaged in that they have not received wages due

to them pursuant to the OMFWSA.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.        Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the classes he represents actual damages for unpaid wages;

        D.        Award Plaintiff and the classes he represents liquidated damages equal in amount

to the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the classes he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the classes he represents attorneys’ fees, costs, and

disbursements; and



                                                   8
  Case: 2:21-cv-01147-EAS-EPD Doc #: 1 Filed: 03/16/21 Page: 9 of 9 PAGEID #: 9




       G.     Award Plaintiff and the classes he represents further and additional relief as this

Court deems just and proper.



                                                     Respectfully submitted,

                                                     /s/ Michael L. Fradin
                                                     Michael L. Fradin (0091769)
                                                     8 N. Court St. Suite 403
                                                     Athens, Ohio 45701
                                                     Phone: 847-986-5889
                                                     Facsimile: 847-673-1228
                                                     mike@fradinlaw.com
                                                     Attorney for Plaintiff




                                        JURY DEMAND

                 Plaintiff hereby demands a trial by jury on all issues so triable.

                                                     /s/ Michael L. Fradin
                                                     One of the Attorneys for Plaintiff




                                                 9
